UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12522 EMPIRE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 13-3714474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 N. Green Valley Parkway, Suite 200, Henderson, NV 89074 (Address of principal executive offices) (Zip Code) (702) 990-3355 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares outstanding of the issuer’s common stock, as of May 8, 2008 was 30,524,381 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES INDEX PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2008 (Unaudited) and December 31, 2007 1 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2008 and 2007 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2008 and 2007 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 6. Exhibits 23 Signatures 24 ii Index PART I—FINANCIAL INFORMATION Item 1.—FINANCIAL STATEMENTS EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for per share data) March 31, 2008 (Unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 10,171 $ 15,008 Restricted cash 813 1,266 Accounts receivable 1,613 1,401 Prepaid expenses and other current assets 3,672 2,967 Total current assets 16,269 20,642 Property and equipment, net 30,583 30,860 Deferred financing costs, net of accumulated amortization of $1,885 in 2008 and $1,783 in 2007 2,595 2,697 TOTAL ASSETS $ 49,447 $ 54,199 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 3,625 $ 3,530 Accrued expenses and other current liabilities 4,783 6,129 Total current liabilities 8,408 9,659 Revolving credit facility 7,617 7,617 Senior convertible notes 65,000 65,000 Total liabilities 81,025 82,276 Commitments and contingencies Stockholders’ deficit: Preferred stock, 5,000 shares authorized; $0.01 par value - Series B, $29 per share liquidation value, 44 shares issued and outstanding Series E, $10.00 per share redemption value, 1,731 shares issued and outstanding 6,855 6,855 Common stock, $0.01 par value, 75,000 shares authorized, 29,713 and 29,582 shares issued and outstanding in 2008 and 2007, respectively 297 296 Additional paid-in capital 53,444 52,845 Accumulated deficit (92,174 ) (88,073 ) Total stockholders’ deficit (31,578 ) (28,077 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 49,447 $ 54,199 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (Unaudited) Three Months Ended March 31, 2008 2007 REVENUES: Racing $ 1,925 $ 2,401 Gaming 13,215 15,117 Food, beverage and other 1,007 1,262 Gross revenues 16,147 18,780 Less: Promotional allowances (495 ) (550 ) Net revenues 15,652 18,230 COSTS AND EXPENSES: Racing 1,764 2,065 Gaming 12,189 13,964 Food, beverage and other 412 553 Selling, general and administrative 3,364 4,132 Depreciation 303 291 Total costs and expenses 18,032 21,005 Loss from operations (2,380 ) (2,775 ) Amortization of deferred financing costs (102 ) (170 ) Interest expense (1,446 ) (1,491 ) Interest income 88 185 NET LOSS (3,840 ) (4,251 ) Undeclared dividends on preferred stock (388 ) (388 ) NET LOSS APPLICABLE TO COMMON SHARES $ (4,228 ) $ (4,639 ) Weighted average common shares outstanding, basic and diluted 29,630 26,437 Loss per common share, basic and diluted $ (0.14 ) $ (0.16 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (3,840 ) $ (4,251 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 303 291 Amortization of deferred financing costs 102 170 Allowance for doubtful accounts – Advances to Litigation Trust 250 Stock-based compensation 326 925 Changes in operating assets and liabilities: Restricted cash (VGM Marketing Account) 163 (179 ) Accounts receivable (212 ) 1,344 Prepaid expenses and other current assets (706 ) (534 ) Accounts payable 95 (767 ) Accrued expenses and other current liabilities (1,346 ) (3,756 ) NET CASH USED IN OPERATING ACTIVITIES (5,115 ) (6,507 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment (26 ) (78 ) Advances to Litigation Trust (250 ) Restricted cash (Racing capital improvement) 294 (40 ) Deferred development costs (701 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES 268 (1,069 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options 14 18,815 Restricted cash (Revolving credit facility) (4 ) (6 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 10 18,809 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (4,837 ) 11,233 CASH AND CASH EQUIVALENTS, beginning of period 15,008 9,471 CASH AND CASH EQUIVALENTS, end of period $ 10,171 $ 20,704 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest during the period $ 2,746 $ 2,729 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Common stock issued in settlement of preferred stock dividends $ 261 $ 190 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note A. Summary of Business and Basis for Presentation Basis for Presentation The condensed consolidated financial statements and notes as of March 31, 2008 and for the three–month periodsended March 31, 2008 and 2007 are unaudited and include the accounts of Empire Resorts, Inc. and subsidiaries (“Empire” or “the Company” or “we”). The condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and the footnotes required by accounting principles generally accepted in the United States of America for complete financial statements and reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary for the fair presentation of the financial position, results of operations and cash flows for the interim periods.These condensed consolidated financial statements and notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007.The results of operations for the interim period should not be indicative of results to be expected for the full year. Liquidity We believe that we have access to sources of working capital that are sufficient to fund our operations for the twelve months ending March 31, 2009.We have an agreement to sell 4.2 million shares of our common stock to a major shareholder for a total amount of approximately $5.2 million and we have approximately $2.4 million available from our revolving credit facility. Beginning on April 1, 2008, the results of operations of our Video Gaming Machine (“VGM”) facility will benefit from legislation that was passed on February 13, 2008, which increases our share of VGM revenues. We estimate that the benefit could be as much as $4.8 million for the year ending December 31, 2008. Our credit facility with the Bank of Scotland requires repayment of approximately $ 7,158,000 (outstanding balance of $ 7,617,000 less restricted cash on deposit of $459,000) on May 29, 2009. The holders of our Senior Convertible Notes ($65,000,000 principal balance due) have the right to demand repayment of the principal amount due on July 31, 2009.We do not presently have a source for repayment of these notes and our operations will not provide sufficient cash flow to repay this obligation. Nature of Business During the past four years, we have concentrated on developing gaming operations in New York State.Through our subsidiaries, we currently own and operate Monticello Gaming and Raceway, a VGM and harness horseracing facility located in Monticello, New York. On February 8, 2008, we entered into an Agreement to Form Limited Liability Company and Contribution Agreement (the “Contribution Agreement”) with Concord Associates, L.P. (“Concord”), pursuant to which we and Concord will form a limited liability company (the “LLC”).In addition, pursuant to the Contribution Agreement, we will move our existing operations at Monticello Gaming and Raceway to 160 acres of land located in Kiamesha Lake, New York in order to develop an entertainment complex consisting of a hotel, convention center, VGM facility and harness horseracing track (the “Entertainment City Project”).Concord will be responsible for the development of the Entertainment City Project.Concord’s affiliate, George A. Fuller Company, will be the general contractor.We will be responsible for development of the gaming facility and for managing and operating the hotel, gaming facility and harness horseracing track. We and Concord will share equally the fees that we each earn in connection with our respective development and management efforts, as well as share equally any distributions available following the repayment of any debt service and the payment of any preferred returns due to any of the members of the LLC.We will receive a preference on the first $8 million of distributions.Construction fees earned by George A. Fuller Company will not be shared with us.The closing of the transaction is conditioned on, among other things, (i) distribution to us of $50 million (less amounts outstanding under our existing credit facility with Bank of Scotland that are to be assumed by the LLC); (ii) receipt of all necessary approvals for the transfer of our gaming and racing licenses, including from the Bank of Scotland, holders of our convertible senior notes, the New York State Racing and Wagering Board and the New York State Lottery; (iii) transfer of our obligations related to our credit facility to the LLC; (iv) entry into construction, development, casino development, casino and hotel management contracts; and (v) approval by our stockholders, if required by law.No assurance can be given that the conditions to the closing of the transaction will be satisfied in order to complete the transaction, as planned. 4 Index In addition, we continue to set aside 29.31 acres of land adjacent to Monticello Gaming and Raceway for the development of a Class III casino. We will also continue to explore other possible development projects. We operate through three principal subsidiaries, Monticello Raceway Management, Inc. (“Monticello Raceway Management”), Monticello Casino Management, LLC (“Monticello Casino Management”) and Monticello Raceway Development Company, LLC (“Monticello Raceway Development”).Currently, only Monticello Raceway Management has operations which generate revenue. Raceway and VGM Operations Monticello Raceway Management, a wholly owned subsidiary, is a New York corporation that operates Monticello Raceway (the “Raceway”), a harness horse racing facility and a VGM facility (Monticello Gaming and Raceway) in Monticello, New York. The Raceway began operation in 1958 and offers pari-mutuel wagering, live harness racing and simulcasting from various harness and thoroughbred racetracks across the country.The Raceway derives its revenue principally from (i) wagering at the Raceway on live races run at the Raceway; (ii) fees from wagering at out-of-state locations on races simulcast from the Raceway using export simulcasting; (iii) revenue allocations, as prescribed by law, from betting activity at New York City, Nassau County and Catskill Off Track Betting facilities; (iv) wagering at the Raceway on races broadcast from out-of-state racetracks using import simulcasting; and (v) admission fees, program and racing form sales, the sale of food and beverages and certain other ancillary activities. A VGM is an electronic gaming device which allows a patron to play electronic versions of various lottery games of chance and is similar in appearance to a traditional slot machine.On October 31, 2001, the State of New York enacted a bill designating seven racetracks, including the Raceway, to install and operate VGMs.Under the program, the New York State Lottery has authorized an allocation of up to 1,800 VGMs to the Raceway.Currently, Monticello Raceway Management operates 1,587 VGMs on 45,000 square feet of floor space at the Raceway. Note B.Summary of Significant Accounting Policies Deferred Development Costs.Deferred development costs are recorded at cost. In connection with our development activities, we may make advances to tribes for development assistance and to facilitate the establishment and initial operations of tribal gaming authorities.We also incur costs associated with development activities, including salaries of employees engaged in those activities which we capitalize as deferred development costs.We provide technical assistance, engage and pay attorneys and consultants and provide other support for our Indian partners in matters relating to land claims against the State of New York and agreements for development and operation for development and operation of the proposed Class III casino developments. We periodically review deferred development costs for impairment.During the three months ended March 31, 2008, we had no capitalized development costs. Loss Per Common Share.We compute basic loss per share by dividing loss applicable to common shares by the weighted-average common shares outstanding for the period.Diluted loss per share reflects the potential dilution of earnings that could occur if securities or contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the loss of the entity.Since the effect of outstanding options and warrants is anti-dilutive with respect to losses, they have been excluded from our computation of loss per common share.Therefore, basic and diluted losses per common share for the three months ended March 31, 2008 and 2007 were the same. 5 Index The following table shows the approximate number of securities outstanding at March 31, 2008 and 2007 that could potentially dilute basic income per share in the future but were not included in the calculation of diluted loss per share because their inclusion would have been anti-dilutive. Outstanding at March 31, 2008 2007 Options 2,565,000 3,334,000 Warrants 250,000 250,000 Shares to be issued upon conversion of convertible debt 5,175,000 5,175,000 Unvested restricted stock 89,000 Total 7,990,000 8,848,000 Advertising.We expense the costs of general advertising, promotion and marketing programs at the time the costs are incurred.Advertising expense was approximately $166,000 and $289,000, respectively, for the three months ended March 31, 2008 and 2007. Fair Value.Our financial instruments are comprised of a revolving credit facility and senior convertible notes at March 31, 2008 and December 31, 2007.The fair value of the revolving credit facility approximates its carrying value, because this obligation had market-based interest rates.The senior convertible notes are recorded at their carrying value, because there is no market for these senior convertible notes and it was impracticable to estimate fair value of these notes. Estimates and Assumptions.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.We use significant estimates including those related to customer incentives, bad debts, inventories, estimated useful lives for depreciable and amortizable assets, valuation reserves and estimated cash flows in assessing the recoverability of long-lived assets, estimated liabilities for point based customer loyalty programs, income taxes, contingencies and litigation.Actual results may differ from estimates. Reclassifications.Certain prior period amounts have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements. In April 2008, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position (“FSP”) Financial Accounting Standard (“FAS”) 142-3, “Determination of the Useful Life of Intangible Assets” (“FSP FAS 142-3”). This FSPamends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under Statement of Financial Accounting Standards (“SFAS”) No. 142, Goodwill and Other Intangible Assets. The intent of this FSP is to improve the consistency between the useful life of a recognized intangible asset under SFAS No. 142 and the period of expected cash flows used to measure the fair value of the asset under SFAS No. 141 (Revised 2007), Business Combinations, and other U.S. generally accepted accounting principles (“GAAP”). This FSP is effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. Early adoption is prohibited. We are currently assessing the potential impact, if any, of the adoption of FSP FAS 142-3 on our condensed consolidated financial statements. 6 Index In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities” (“SFAS 161”), an amendment of FASB 133, “Accounting for Derivative Instruments and Hedging Activities”. SFAS 161 requires enhanced disclosures about an entity’s derivative and hedging activities and thereby improves the transparency of financial reporting. SFAS 161 is effective for financial statements for fiscal years and interim periods beginning after November 15, 2008 and is not expected to have an impact on our condensed consolidated financial statements. In December 2007, the Emerging Issues Task Force (“EITF”) met and ratified EITF No. 07-01, “Accounting for Collaborative Arrangements” (“EITF 07-01”), in order to define collaborative arrangements and to establish reporting requirements for transactions between participants in a collaborative arrangement and between participants in the arrangement and third parties. EITF 07-01 is effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. EITF 07-01 is to be applied retrospectively to all prior periods presented for all collaborative arrangements existing as of the effective date. We are currently assessing the potential impact, if any, of the adoption of EITF 07-01 on our condensed consolidated financial statements. In June 2007, the FASB ratified the consensus on EITF Issue No. 06-11, Accounting for
